Citation Nr: 1122179	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-23 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA), regional office (RO) in San Diego, California.

The Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to TDIU rating is part of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The issues of increased rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran withdrew the appeal of the issue of entitlement to a compensable evaluation for bilateral hearing loss in September 2009.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with respect to the issue of entitlement to a compensable evaluation for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In September 2009, the Veteran submitted a statement expressing his desire to withdraw the appeal of the issue of entitlement to a compensable evaluation for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue and it must be dismissed.


ORDER

The appeal of the issue of entitlement to a compensable evaluation for bilateral hearing loss is dismissed.


REMAND

On his February 2007 claim for increased rating, the Veteran indicated that he had last worked in March 2005 and checked "no" when asked whether he had claimed or was in receipt of Social Security Administration (SSA) benefits.  On VA examination in March 2009, it was noted that the Veteran was receiving SSA benefits.  There is no indication in the record as to what disability the Veteran is receiving SSA benefits for.  

Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant to the claims for a increased rating for PTSD and TDIU.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).

The Veteran has asserted that his service-connected disabilities, most specifically his PTSD, prevent him from working.  The record indicates that he last worked in 2005 as a veteran's job counselor for the state of California.  His representative has contended that the Veteran is entitled to a TDIU.

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Moreover, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The TDIU claim is considered to have been raised by the record, is a component of the instant claim, and the Board has jurisdiction over this issue.  Rice, 22 Vet. App. at 447.  However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate the claim.

On remand, the Veteran should be accorded a VA examination to determine whether it is at least as likely as not that he is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities: PTSD (currently evaluated as 70 percent disabling); tinnitus (10 percent disabling); and bilateral hearing loss (0 percent disabling).

Appropriate notice for TDIU should be provided on remand.  38 U.S.C.A. § 5103(a).

Current VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Finally, the March 2009 VA examination report noted that the Veteran receives SSA benefits.  Those records should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran and his representative with appropriate notice regarding the TDIU claim.

2.  The RO/AMC should obtain copies of records of relevant VA or private treatment records not of record.  Associate all such available records with the claims folder.

3.  The RO/AMC should obtain from the SSA the records pertinent to the Veteran's claim and/or award of SSA disability benefits.  If such records are unavailable a notation to that effect should be made in the claims file.

4.  After completion of the foregoing, schedule the Veteran for appropriate VA examination to determine whether the Veteran is unemployable due to service-connected disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

The examiner should describe the effects, if any, of the service-connected PTSD, tinnitus, and hearing loss on the Veteran's ability to work and provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service- connected disabilities.

A complete rationale should be provided for all opinions expressed.

5.  After completion of the foregoing, adjudicate the appeal for a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


